DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2020 is being considered by the examiner.

				Claim Status
Claims 163-187 are pending and are examined. Claims 1-162 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, 176, 177, 178 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (WO 2015/031691), in view of Pham (US Patent 6,171,780).

Regarding Claim 163, Fan teaches a kit for conducting an assay, said kit comprising: a) a substrate comprising at least one microwell, said microwell having an opening and a bottom, and b) at least one bead wherein said bead is wider than said bottom of said microwell and said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or 
parallelepiped, hexagonal column, or octagonal column), an inverted cone, an inverted pyramid (inverted triangular pyramid, inverted square pyramid, inverted pentagonal pyramid, inverted hexagonal pyramid, or an inverted polygonal pyramid with seven or more angles). The microwell may comprise a shape combining two or more of these shapes. For example, it may be partly cylindrical, with the remainder having the shape of an inverted cone. The shape of the microwell may be one in which a portion of the top of an inverted cone or inverted pyramid is cut off. The mouth of the microwell may be on the top of the microwell or the bottom of the microwell. The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell.)
Fan is silent to wherein said opening has a draft angle of at least 10 degrees.
Pham teaches in the related art of multi-well platform. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 1, 2, 3, 4, or 5 degrees and about 2, 3, 4, 5, 6, 7, 8, 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.


Regarding Claim 164, modified Fan teaches the kit of claim 163, wherein said opening of said microwell is wider than said bottom of said microwell  ([00187] A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell. [00409] The shape of the microwell may be noncylindrical, such as a polyhedron comprised of multiple faces (for example, a parallelepiped, hexagonal column, or octagonal column), an inverted cone. The inverted cone would have a wider opening than bottom.)

Regarding Claims 165 and 166, modified Fan teaches the kit of claim 163, wherein said microwell has a horizontal cross-sectional shape selected from the group consisting of circular, polygonal, and a combination thereof and wherein said microwell has a shape selected from the group consisting of a cylinder, polyhedron, inverted cone, inverted pyramid, hemisphere, and combinations thereof ([00178] The microwells of the array can be fabricated in a variety of shapes and sizes, which are chosen to optimize the efficiency of trapping a single cell and bead in each well. Appropriate well geometries include, but are not limited to, cylindrical, conical, hemispherical, rectangular, or polyhedral (e.g., three dimensional geometries comprised of several 

Regarding Claim 167, modified Fan teaches the kit of claim 163, wherein said microwell has a shape (see [00178] and teaching of Fan above in claim 166). 
However, Fan is silent wherein said microwell is in the shape of a frustum.  
Regarding the shape of the microwell, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the microwell to be a frustrum in order to contain a particular volume. 
	
Regarding Claim 168, modified Fan teaches the kit of claim 167, wherein said microwell has the shape of an inverted cone ([00178] The microwells may comprise a shape that combines two or more of these geometries. For example, in one 

Regarding Claim 169, modified Fan teaches the kit of claim 163, wherein said substrate is an array comprising a plurality of said microwell ([0010] the well is a microwell and is contained in an array of microwells. [0011] One aspect provided is a device, comprising a plurality of microwells.).  

Regarding Claim 170, modified Fan teaches the kit of claim 163, wherein the width of said opening ranges from about 40 µm to about 130 µm ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns.).  

Regarding Claim 171, modified Fan teaches the kit of claim 163, wherein the width of said bottom ranges from about 5 µm to about 30 µm ( [00409] The bottom of the microwell may be flat, but curved surfaces (e.g., convex or concave) are also possible. The shape and size of the microwell may be determined in consideration of the type of cell and/or solid substrate (e.g., shape, size) to be stored in the microwell. The width of the bottom depending on the kind of shape the microwell is such as a cylinder would be the same as the diameter. ([00179] the microwell diameter is at least 5 microns, at least 10 microns, at least 15 microns, at least 20 microns, at least 25 microns, at least 30 microns, at least 35 microns, at least 40 microns, at least 45 microns, or at least 50 microns).

Regarding Claim 172, modified Fan teaches the kit of claim 163, wherein said bead has a width ranging from about 20 µm to about 100 µm ([00148] The support (e.g., beads, nanoparticles) may be at least about 0.1 , 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter. The solid supports (e.g., beads) may be at most about 0.1 , 0.5, 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 100, 500, 1000, or 2000 or more micrometers in diameter.).

Regarding Claims 173 and 174, modified Fan teaches the kit of claim 163.
Modified Fan is silent to said bead further comprises a ligand and said ligand is selected from the group consisting of an antibody, protein, peptide, oligonucleotide, and combinations thereof.  
 	Fan teaches in an alternative embodiment that [00443] As used herein, the term "polypeptide" refers to a molecule comprising at least one peptide. In some instances, the polypeptide consists of a single peptide. Alternatively, the polypeptide comprises two or more peptides.  Examples of polypeptides include, but are not limited to, amino acids, proteins, peptides, hormones, oligosaccharides, lipids, glycolipids, phospholipids, antibodies, enzymes, kinases, receptors, transcription factors, and ligands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ligand such as a polypeptide, as taught by Fan, to the bead that caps the microwell in the embodiment taught by modified Fan, in order to allow for a particular binding reaction to occur. 
	
Claim 175, modified Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein said beads comprise: (i) a ligand adapted to capture a target analyte; and (ii) a label that is unique to each bead in said plurality of beads ([00173] The oligonucleotides may be attached to the support (e.g., beads, polymers, gels) via a linker. Conjugation may comprise covalent or non-covalent attachment. Conjugation may introduce a variable spacer between the beads and the nucleic acids. The linker between the support and the oligonucleotide may be cleavable (e.g. , photocleavable linkage, acid labile linker, heat sensitive linker, and enzymatically cleavable linker). [00174] Cross-linking agents for use for conjugating molecules to supports may include agents capable of reacting with a functional group present on a surface of the solid support and with a functional group present in the molecule. Reagents capable of such reactivity may include aldehydes, ketones, carboxy groups, amino groups, biotin, streptavidin, nucleic acids, small molecules (e.g., for click chemistry), homo- and hetero-bifunctional reagents (e.g., N- succinimidyl(4-iodoacetyl) aminobenzoate (SIAB), dimaleimide, dithio-bis-nitrobenzoic acid (DTNB), N-succinimidyl-S-acetyl-thioacetate (SATA), N-succinimidyl-3-(2-pyridyldithio) propionate (SPDP), succinimidyl 4-(N-mafeimidomethyl)-cyclohexane-l-carboxylate (SMCC) and 6-hydrazinonicotimide (HYNIC).).  

Regarding Claim 176, Fan teaches the kit of claim 163, wherein said kit comprises a plurality of said bead, wherein said beads comprise at least one oligonucleotide comprising: (i) a ligand portion adapted to hybridize with a target oligonucleotide; (ii) a label portion that is unique to each bead; and (iii) a label portion 

Regarding Claim 177, Fan teaches the kit of claim 163, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall ([00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray 

Regarding Claim 178, Fan teaches the kit of claim 163, wherein said bead is magnetic ([00138] Solid supports may include beads (e.g., silica gel, controlled pore glass, magnetic beads).  

Regarding Claim 179, Fan teaches a method for identifying the presence of an analyte in a sample, said method comprising: a) providing a substrate b) loading a sample into said microwell; 3Application No. 15/927,057 Response to Office Action of 08/03/2020 c) contacting said microwell with a bead that comprises a ligand capable of binding said analyte, wherein contacting said microwell with said bead encloses said sample in said microwell; d) incubating said sample under conditions sufficient for said ligand to bind said analyte; and e) detecting binding of said ligand to said analyte thereby identifying the presence of said analyte in said sample; wherein said bead and said microwell are geometrically paired such that only one of said bead can anchor within said microwell when said microwell is contacted with said bead ([00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such 
Fan is silent to comprising at least one microwell having an opening with a draft angle of at least 10 degrees.
Pham teaches in the related art of multi-well platform. As shown in FIG. 1A, the walls can be chamfered (e.g. having a draft angle) 14. Chamfered walls can have an angle between about 1, 2, 3, 4, or 5 degrees and about 2, 3, 4, 5, 6, 7, 8, 10, or 20 degrees. Preferably, the angle is between about 1 and 10 degrees. Col. 12, lines 45-49.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the draft angle of the opening of the micro-well in the device of Fan, to be at least 10 degrees, as taught by Pham, in order to allow for a varied well volume and to configure a chamfered well as taught by Pham in Col. 12, lines 37-42.

Regarding Claim 180, modified Fan teaches the method of claim 179, wherein said analyte is selected from the group consisting of an antibody, protein, peptide, lipid, lipoprotein, amino acid, carbohydrate, oligonucleotide, virus and combinations thereof (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Claim 181, modified Fan teaches the method of claim 179, wherein said analyte is DNA or RNA (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 182, modified Fan teaches the method of claim 179, wherein said sample comprises a cell or a plurality of cells and detecting binding of said ligand to said analyte identifies a biomolecule secreted or released by said cell or said plurality of cells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)
  
Regarding Claim 183, modified Fan teaches the method of claim 179, wherein: (i) said substrate comprises a plurality of said microwell; (ii) loading said sample comprises loading single cells or a plurality of cells into said microwells; and (iii) said microwells are contacted with a plurality of said bead, wherein contacting said microwells with said beads encloses said single cells or said plurality of cells in said microwells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in 

Regarding Claim 184, modified Fan teaches the method of claim 183, wherein said analyte comprises at least one biomolecule (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell.)

Regarding Claim 185, modified Fan teaches the method of claim 184, wherein said beads comprise at least one ligand and said detecting: (i) comprises detecting the binding of said ligand to said 4Application No. 15/927,057 Response to Office Action of 08/03/2020 biomolecule; and (ii) identifies the secretion or release of said biomolecule by said single cells or said plurality of cells (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. Each bead comprises a 

Claim 186, modified Fan teaches the method of claim 184, wherein said beads comprise a plurality of different ligands and said detecting: (i) comprises detecting the binding of said ligands to a plurality of different biomolecules; and (ii) provides a profile of biomolecules secreted or released by said single cells or said plurality of cells (Fan teaches [00195] The present disclosure also includes instrument systems and consumables to support the automation of multiplexed, single cell stochastic labeling/molecular indexing assays. Such systems may include consumable cartridges that incorporate microwell arrays integrated with flow cells, as well as the instrumentation necessary to provide control and analysis functionality such as (i) fluidics control, (ii) temperature control, (iii) cell and/or bead distribution and collection mechanisms, (iv) cell lysis mechanisms, (v) imaging capability, and (vi) image processing. In some embodiments, the input for the system comprises a cell sample and the output comprises a bead suspension comprising beads having attached oligonucleotides that incorporate sample tags, cell tags, and molecular indexing tags. In other embodiments, the system may include additional functionality, such as thermal cycling capability for performing PCR amplification, in which case the input for the system comprises a cell sample and the output comprises an oligonucleotide library resulting from amplification of the oligonucleotides incorporating sample tags, cell tags, and molecular indexing tags that were originally attached to beads. In yet other embodiments, the system may also include sequencing capability, with or without the need for oligonucleotide amplification, in which case the input for the system is a cell sample and the output comprises a dataset further comprising the sequences of all sample tag, cell tag, and molecular indexing tags associated with the target sequences 

Regarding Claim 187, modified Fan teaches the method of claim 179, wherein said microwell comprises an inner wall and the geometry of said bead and the geometry of said microwell are paired such that a periphery of said bead contacts said inner wall of said microwell when said bead is anchored within said microwell thereby creating a seal at the interface of said periphery of said bead and said inner wall (Fan teaches [00177] As described above, microwell arrays are used to entrap single cells and beads (one bead per cell) within a small reaction chamber of defined volume. [0026] FIG. 8A-C illustrates an exemplary embodiment of bead cap sealing. FIG. 8A-B show images of a microarray well with cells and oligonucleotide beads distributed into wells of a microarray well and with larger sephadex beads used to seal the wells. [00187] In some embodiments, it may be advantageous to seal the openings of microwells during, for example, cell lysis steps, to prevent cross hybridization of target nucleic acid between adjacent microwells. A microwell may be sealed using a cap such as a solid support or a bead, where the diameter of the bead is larger than the diameter of the microwell.)

Response to Arguments

Examiner notes there remains an outstanding 112b due to said bead and said microwell. Note there are lack of clarity issues as claim first recites “At least one bead” and “at least one microwell”. This would indicate one or more beads and one or more microwells. “Said bead” and “Said microwell” indicates that there is only one. Examiner is unclear if there is one bead and one microwell or at least one bead and at least one microwell. Thus, the rejection is maintained.

Applicant’s arguments, see pages 6-8, filed 12/3/2020, with respect to the 112b rejections have been fully considered and are persuasive with the exception of the 112b rejections applied earlier in the Office action.  The 112b rejections of claim 163-187 (not applied above) has been withdrawn. 

Applicant’s arguments with respect to claim(s) rejected under 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

First, Applicant argues on pages 8-9 that the prior art of Bergo does not teach the amended limitation “wherein said opening has a draft angle of at least 10 degrees” in claims 163 and 179. 


Second, Applicant argues reagerding the 103 rejection on page 9 that independent claim 163 and 179 have been amended to require the openings of the microwells to have a draft angle. Bergo whether taken alone or with knowledge available in the art at the time the application was filed, fails to teach or fairly suggest “said opening has a draft angle of at least 10 degrees”
In response, Examiner notes new prior art (2 new references) are applied in light of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1798